United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.C., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
FEDERAL EMERGENCY MANAGEMENT
AGENCY, Bothell, WA, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 21-0511
Issued: September 10, 2021

Case Submitted on the Record

ORDER DISMISSING APPEAL AND DENYING
REQUEST FOR ORAL ARGUMENT
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

On February 17, 2021 appellant sought an appeal from purported November 6, 7, and 13,
2020 decisions of the Office of Workers’ Compensation Programs (OWCP). Together with her
appeal request, she submitted a request for oral argument pursuant to 20 C.F.R. § 501.5(b). The
Clerk of the Appellate Boards assigned Docket No. 21-0511.
The Board, having duly considered the matter, notes that the Board has jurisdiction to
review final adverse decisions of OWCP issued under the Federal Employees’ Compensation Act
(FECA).1 This jurisdiction encompasses any final decision issues by OWCP within 180 days of
the date appellant filed her appeal. 2 The case record as transmitted to the Board does not contain
a final adverse OWCP decision issued within 180 days from the date of docketing of the current

1

5 U.S.C. § 8101 et seq.; 20 C.F.R. §§ 501.2(c) and 501.3(a).

2
Id. at § 501.3(e) provides in pertinent part: “Any notice of appeal must be filed within 180 days from the date of
issuance of a decision of OWCP.”

appeal.3 The last decision or order in this case was a Board order dated September 16, 20204 that
became final upon the expiration of 30 days from the date of its issuance and is not subject to
further review.5 As there is no final adverse decision issued by OWCP, the Board concludes that
the appeal docketed as No. 21-0511 must be dismissed. Because the appeal docketed as No.
21-0511 must be dismissed, appellant’s request for oral argument must be denied. Accordingly,
IT IS HEREBY ORDERED THAT the appeal docketed as No. 21-0511 is dismissed and
the request for oral argument is denied.
Issued: September 10, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

3

Id.

4

Order Dismissing Appeal, Docket No. 20-0475 (issued September 16, 2020).

5

See 20 C.F.R. § 501.6(d).

2

